DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, and 9 are currently pending. Claims 1, 3-7, and 9 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 5-7 of the response, filed December 09, 2021, with respect to the rejections of Claims 1, 3-7, and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lentz (US 2016/0138402 A1), routine optimization, and Montgomery et al. (US 2002/0064458 A1). 
Regarding Claim 1, Applicant’s argument, that the cited references do not teach the limitations of (1) locally modifying fluid angles at a leading edge and a trailing edge of the fan blade comprising the altered twisting relationship previously obtained without modifying the altered twisting relationship; and (2) a frequency of the first twisting mode 1T increases as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade, is found to be persuasive since the cited references do not appear to explicitly state such teachings. However, the 
No other arguments have been made regarding remaining claims. 
Claim Objections
Claims 1, 3-7, and 9 are objected to because of the following informalities:  
Regarding Claim 1, Lines 25-26 recite “alternation amplitude”, “alternation slope”, and “alternation relationship”. This is believed to be a typographical error of the term “alteration”, since “alteration” instead of “alternation” is used throughout the rest of the claim.  
Claims 3-7 and 9 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, Line 2 recites “modifying a frequency placement of the first twisting mode of the fan blade”. However, Claim 1 already recites “a frequency of the first twisting mode 1T increasing”, which suggests a modifying of the frequency placement of the first twisting mode is already present. It is unclear if the method is requiring a modifying of the frequency 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2005/0096891 A1), hereinafter Simpson, in view of Lentz (US 2016/0138402 A1), Wang (US 2002/0074102 A1), hereinafter Wang, and Montgomery et al. (US 2002/0064458 A1), hereinafter Montgomery.
Regarding Claim 1, Simpson teaches a method of fabricating a fan blade of a gas turbine engine ([0062]), the method comprising: establishing, for a portion of the aerodynamic surface of the fan blade, an alteration relationship defined by variation of a pitch angle of the blade as a 
Simpson does not explicitly teach locally modifying fluid angles at a leading edge and a trailing edge of the fan blade comprising the altered twisting relationship previously obtained without modifying the altered twisting relationship, fabricating the fan blade comprising the locally modified fluid angles as claimed. However, modifying the fluid angles would have been obvious in view of Lentz. 
Paragraph [0111] of Simpson notes that after a new blade design is reached, other non-modal-force side effects must also be considered, including aerodynamic efficiency. Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson by locally modifying fluid angles at a leading edge and a trailing edge of the fan blade comprising the altered twisting relationship previously obtained without modifying the altered twisting relationship, fabricating the fan blade comprising the locally modified fluid angles as suggested by Lentz, to provide the benefit of accounting for aerodynamic performance in the step performed after the modeshape design steps of Simpson. 
Simpson and Lentz are silent in regards to the specifics of the alteration relationship, such as the predetermined portion of the aerodynamic surface of the fan blade that extends from the root of the blade to a height corresponding to 30% of the total radial height of the blade and is defined as a mathematical function in such a manner as to be zero and to have a derivative of zero at at least one end of said predetermined portion. 
However, as indicated in Figure 9, the method taught by Simpson, wherein the blade design is optimized, is an iterative process. The type of change necessary to further optimize the blade design (steps 70-74) is dependent on the results of modeling the initial blade design (steps 60-64) [0107-0111]. When applying the method of Simpson, one of ordinary skill in the art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson-Lentz with the specifics of the alteration relationship as claimed, wherein the predetermined portion of the aerodynamic surface of the fan blade that extends from the root of the blade to a height corresponding to 30% of the total radial height of the blade and is defined as a mathematical function in such a manner as to be zero and to have a derivative of zero at at least one end of said predetermined portion, since the alteration relationship depends on the change required of an initial blade design to reach an optimized design.  
Simpson and Lentz do not expressly teach wherein a number of alterations and the height and the twisting amplitude of each alteration are selected to comply with minimum frequency distances between a first twisting mode 1T and fan blade harmonics nearest to the first twisting mode 1T for various operating points of the turbine engine as claimed. However, such compliance would have been obvious in view of Wang. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Simpson-Lentz such that the number of alterations and the height and the twisting amplitude of each alteration are selected so as to comply with minimum frequency distances between a first twisting mode 1T and fan blade harmonics nearest to the first twisting mode 1T for various different stabilized 
Simpson, Lentz, and Wang do not explicitly teach a frequency of the first twisting mode 1T increasing as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade as claimed. However, such a specific change is considered routine optimization of the method taught by Simpson and would have been obvious in view of Montgomery. 
As indicated in Figure 9, the method taught by Simpson, wherein the blade design is optimized, is an iterative process. The type of change necessary to further optimize the blade design (steps 70-74) is dependent on the results of modeling the initial blade design (steps 60-64) [0107-0111]. Thus, the exact change that is needed, such as an increasing first twisting mode 1T as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade, depends on how the initial blade design is compared to the simulated conditions. One of ordinary skill would optimize the exact steps as needed to achieve a desired vibrational response. Furthermore, Montgomery acknowledges that one known way to avoid an undesired vibrational response is to increase both the first bending 1F (labeled 1B in Montgomery) and the first twisting mode 1T. However, a lower first bending 1F would allow for the design of a thinner blade to reduce weight and improve performance [0008-0009]. Montgomery then exemplifies a specific situation where it is desirable to increase the frequency of the first twisting mode 1T without modifying a frequency of the first bending mode 1F [0037-0038]. Thus, not only does Montgomery provide evidence that the desire to increase a first twisting mode 1T without modifying a frequency of the first bending mode 1F is a scenario that occurs in the art, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson-Lentz-Wang with a frequency of the first twisting mode 1T increasing as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade, since one of ordinary skill would routinely optimize the exact changes that need to be made depending on the initial blade design and desired operating conditions. Furthermore, the increasing of the first twisting mode 1T without modifying a frequency of a first bending mode 1F of the fan blade as suggested by Montgomery provides the benefit of avoiding flutter with a lower weight design. 
Regarding Claims 3-6, Simpson, Lentz, Wang, and Montgomery teach the method as set forth in Claim 1. 
Simpson is silent in regards to the specifics of the alteration relationship, not teaching specifically wherein the alteration relationship is also defined in such a manner that the twisting amplitude of each alteration is of absolute value that is less than or equal to 5°, wherein the alteration relationship is also defined as a mathematical function in such a manner as to present a maximum slope of the order of 0.05°/mm, wherein the alteration relationship is a function for which the number of alterations corresponds to a number of local minimum and maximums of said function, nor wherein the alteration relationship comprises at least two alterations in opposite directions. 
However, similar to the reasons for the modification in Claim 1 noted above, when applying the method of Simpson, one of ordinary skill in the art would choose the appropriate alteration relationship to produce an appropriate response based on the results of modeling the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson-Lentz-Wang-Montgomery with the specifics of the alteration relationship as claimed, wherein the alteration relationship is also defined in such a manner that the twisting amplitude of each alteration is of absolute value that is less than or equal to 5°, wherein the alteration relationship is also defined as a mathematical function in such a manner as to present a maximum slope of the order of 0.05°/mm, wherein the alteration relationship is a function for which the number of alterations corresponds to a number of local minimum and maximums of said function, and wherein the alteration relationship comprises at least two alterations in opposite directions, since the 
Regarding Claim 7, Simpson, Lentz, Wang, and Montgomery teach the method as set forth in Claim 1. 
Simpson also teaches wherein the step of applying the alteration relationship to the initial twisting relationship of the fan blade consists in adding the alteration relationship to the initial twisting relationship. As indicated in [0109], the method disclosed in Simpson involves changing an initial design. The amount of change is interpreted as the alteration relationship while the resulting optimized blade design is the result of adding the alteration relationship to the initial design. 
Regarding Claim 9, as far as it is definite and understood, Simpson, Lentz, Wang, and Montgomery teach the method as set forth in Claim 1. 
Simpson also teaches the method further comprising modifying a frequency placement of the first twisting mode of the fan blade. This is evidenced in [0109-0110] wherein structural changes are made to the design of the blade in order to alter the modeshape of the blade. The structural changes affect the frequency placement of the first twisting mode of the fan blade. 

Claims 1, 3-7, and 9, solely for purposes of expediting prosecution, are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Lentz, Reiss et al. (WO 2013/178914 A1), hereinafter Reiss, Worth et al. (US 2015/0044052 A1), hereinafter Worth, Wang, and Montgomery. References to the text Reiss will refer to the US equivalent (US 2015/0152880 A1) as a convenient translation. These rejections assume a narrower recitation of the predetermined portion.
Regarding Claim 1, Simpson teaches a method of fabricating a fan blade of a gas turbine engine ([0062]), the method comprising: establishing, for a portion of the aerodynamic surface 
Simpson does not explicitly teach locally modifying fluid angles at a leading edge and a trailing edge of the fan blade comprising the altered twisting relationship previously obtained without modifying the altered twisting relationship, fabricating the fan blade comprising the locally modified fluid angles as claimed. However, modifying the fluid angles would have been obvious in view of Lentz. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson by locally modifying fluid angles at a leading edge and a trailing edge of the fan blade comprising the altered twisting relationship previously obtained without modifying the altered twisting relationship, fabricating the fan blade comprising the locally modified fluid angles as suggested by Lentz, to provide the benefit of accounting for aerodynamic performance in the step performed after the modeshape design steps of Simpson. 
Simpson and Lentz are silent regarding the predetermined portion of the aerodynamic surface of the fan blade where the relationship is applied, not teaching a predetermined portion of the aerodynamic surface of the fan blade that extends from the root of the blade to a height corresponding to 30% of the total radial height of the blade.
Figure 1 of Reiss teaches a method of fabricating a fan blade (4) comprising an alteration relationship, wherein the alteration relationship is applied to a predetermined portion of the aerodynamic surface of the fan blade that extends from the root of the blade to a height 
It would have been obvious to one of ordinary skill in the art to modify the method taught by Simpson-Lentz such that the relationship is applied to a predetermined portion of the surface of the blade that extends from the root to a height corresponding to 30% of the total radial height as suggested by Reiss, to provide the benefit of influencing vibrational modes while not degrading the aerodynamic performance of the blade. 
Simpson, Lentz, and Reiss are silent regarding the values of the mathematical function at the end of the predetermined portion, not teaching the portion is defined as a mathematical function in such a manner as to be zero and to have a derivative of zero at at least one end of said predetermined portion.
However, it is well known in the art that discontinuities in the aerodynamic profile of the blade result in inefficiencies as evidenced by Worth. Worth teaches laminar flow results in greater fuel burn and fan efficiency [0061]. Fan blades with very small step sizes or smooth outer surfaces achieve laminar flow over a greater percentage of their surface areas [0074]. The claim’s recitation of the alteration relationship having a function to be zero and have a derivative of zero at the end of said predetermined portion results in a blade with no discontinuities or abrupt changes along the surface at the transition between the end and the remainder of the blade. Thus, laminar flow is more easily achieved. Any other value of the function or derivative would result in a discontinuity along the surface at the end. 
It would have been obvious to one of ordinary skill in the art to further modify the method taught by Simpson-Lentz-Reiss such that the mathematical function has a value of zero 
Simpson, Lentz, Reiss, and Worth do not expressly teach wherein a number of alterations and the height and the twisting amplitude of each alteration are selected to comply with minimum frequency distances between a first twisting mode 1T and fan blade harmonics nearest to the first twisting mode 1T for various operating points of the turbine engine as claimed. However, such compliance would have been obvious in view of Wang. 
Wang teaches a method of tuning a turbine blade’s natural frequency. Wang acknowledges that it is known in the art that if stimulus frequencies from operation are close enough to the natural frequencies, resonance will occur. Therefore, when designing it is important that resonance during operation is not simply avoided, but avoided by a sufficient margin since damage can still occur by the two frequencies being close [0003]. Such a “margin” is interpreted as the “minimum frequency distance” between modes and fan blade harmonics. This also applies to a first twisting mode 1T and fan blade harmonics nearest to the first twisting mode 1T for various different stabilized operating points of the gas turbine engine, as noted by the tuning of the 1T mode done by Wang [0012]. Therefore, when tuning the frequencies of a blade, one of ordinary skill would tune the blade so as to comply with minimum frequency distances between the first twisting mode and fan blade harmonics nearest to the twisting mode for various operating points. As applied to the teachings of Simpson, this results wherein a number of alterations of the height and the twisting amplitude of each alteration are selected so as to comply with the minimum frequency distances. Paragraph [0109] of Simpson notes the tuning of blade to be done by local design change or overall design change of the twisting, which encompasses the number of alterations (number points along the span that are altered) and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Simpson-Lentz-Reiss-Worth such that the number of alterations and the height and the twisting amplitude of each alteration are selected so as to comply with minimum frequency distances between a first twisting mode 1T and fan blade harmonics nearest to the first twisting mode 1T for various different stabilized operation points of the gas turbine engine as suggested by Wang, to provide the benefit of preventing damage by avoiding resonance with a sufficient margin. 
Simpson, Lentz, Reiss, Worth, and Wang do not explicitly teach a frequency of the first twisting mode 1T increasing as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade as claimed. However, such a specific change is considered routine optimization of the method taught by Simpson and would have been obvious in view of Montgomery. 
As indicated in Figure 9, the method taught by Simpson, wherein the blade design is optimized, is an iterative process. The type of change necessary to further optimize the blade design (steps 70-74) is dependent on the results of modeling the initial blade design (steps 60-64) [0107-0111]. Thus, the exact change that is needed, such as an increasing first twisting mode 1T as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade, depends on how the initial blade design is compared to the simulated conditions. One of ordinary skill would optimize the exact steps as needed to achieve a desired vibrational response. Furthermore, Montgomery acknowledges that one known way to avoid an undesired vibrational response is to increase both the first bending 1F (labeled 1B in Montgomery) and the first twisting mode 1T. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson-Lentz-Reiss-Worth-Wang with a frequency of the first twisting mode 1T increasing as an alternation amplitude and an alternation slope of the alternation relationship increases without modifying a frequency of a first bending mode 1F of the fan blade, since one of ordinary skill would routinely optimize the exact changes that need to be made depending on the initial blade design and desired operating conditions. Furthermore, the increasing of the first twisting mode 1T without modifying a frequency of a first bending mode 1F of the fan blade as suggested by Montgomery provides the benefit of avoiding flutter with a lower weight design. 
Regarding Claims 3-6, Simpson, Lentz, Reiss, Worth, Wang and Montgomery teach the method as set forth in Claim 1. 
Simpson is silent in regards to the specifics of the alteration relationship, not teaching specifically wherein the alteration relationship is also defined in such a manner that the twisting amplitude of each alteration is of absolute value that is less than or equal to 5°, wherein the alteration relationship is also defined as a mathematical function in such a manner as to present a maximum slope of the order of 0.05°/mm, wherein the alteration relationship is a function for 
However, similar to the reasons for the modification in Claim 1 in view of Simpson noted in the section above, when applying the method of Simpson, one of ordinary skill in the art would choose the appropriate alteration relationship to produce an appropriate response based on the results of modeling the frequency responses of the initial blade design. The type of change necessary to further optimize the blade design (steps 70-74) is dependent on the results of modeling the initial blade design (steps 60-64) [0107-0111]. Aspects of the alteration relationship, such as where the alteration is applied and the magnitude of the alteration at specific points, are determined such that the alteration would further optimize the blade. Therefore, the specifics of the alteration relationship, such as the alteration relationship defined in such a manner that the twisting amplitude of each alteration is of absolute value that is less than or equal to 5° (Claim 3), the alteration relationship is defined as a mathematical relationship in such a manner as to present a maximum slope of the order of 0.05°/mm (Claim 4), the alteration relationship is a function for which the number of alterations corresponds to a number of local minimums and maximums of said function (Claim 5), the alteration relationship comprises at least two alterations in opposite directions (Claim 6) are all obvious results of applying the method taught by Simpson to a blade wherein the initial twist of the blade requires the claimed specific alteration relationship to reach an optimized design. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Simpson-Lentz-Reiss-Worth-Wang-Montgomery with the specifics of the alteration relationship as claimed, wherein the alteration relationship is also defined in such a manner that the twisting amplitude of each 
Regarding Claim 7, Simpson, Lentz, Reiss, Worth, Wang, and Montgomery teach the method as set forth in Claim 1. 
Simpson also teaches wherein the step of applying the alteration relationship to the initial twisting relationship of the fan blade consists in adding the alteration relationship to the initial twisting relationship. As indicated in [0109], the method disclosed in Simpson involves changing an initial design. The amount of change is interpreted as the alteration relationship while the resulting optimized blade design is the result of adding the alteration relationship to the initial design. 
Regarding Claim 9, as far as it is definite and understood, Simpson, Lentz, Reiss, Worth, Wang, and Montgomery teach the method as set forth in Claim 1. 
Simpson also teaches the method further comprising modifying a frequency placement of the first twisting mode of the fan blade. This is evidenced in [0109-0110] wherein structural changes are made to the design of the blade in order to alter the modeshape of the blade. The structural changes affect the frequency placement of the first twisting mode of the fan blade. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745